Citation Nr: 1031287	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of exposure 
to the cold, to include arthritis of the right foot.

2.  Entitlement to service connection for residuals of exposure 
to the cold, to include arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The Board notes that a new statement was submitted by the Veteran 
in July 2010.  However, in the Informal Brief of the Appellant in 
the Appealed Case subsequently submitted by the Veteran's 
representative later in July 2010, the representative waived 
agency of original jurisdiction (AOJ) review of this new 
evidence.  See 38 C.F.R. § 20.1304 (2009).  Therefore, a remand 
is not necessary for AOJ review of this new statement.

The issues of service connection for the residuals of cold 
injuries to the knees and hands have been raised by the record.  
See the November 2007 notice of disagreement (NOD) and the 
hearing transcript pg. 8, respectively.  These issues have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with arthritis and peripheral 
neuropathy of the right foot.

2.  There is no credible evidence of a chronic right foot 
disorder during service, or continuous symptoms of such a 
disorder since service, or of arthritis of the right foot within 
one year after service, and there is probative medical evidence 
against a link between the Veteran's current right foot disorders 
and his period of active military service - including the 
Veteran's in-service exposure to cold.

3.  The Veteran has been diagnosed with peripheral neuropathy of 
the left foot.

4.  There is no credible evidence of a chronic left foot disorder 
during service or of continuous symptoms of such a disorder since 
service, and there is probative medical evidence against a link 
between the Veteran's current left foot disorder and his period 
of active military service - including the Veteran's in-service 
exposure to cold.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred or aggravated during 
service and arthritis of the right foot may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2009).

2.  A left foot disorder was not incurred or aggravated during 
service and arthritis of the left foot may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in May 2007.  
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2007 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is no 
error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
September 2007 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured certain service treatment 
records (STRs), VA treatment records, and a VA medical 
examination which reviewed his complaints of experiencing current 
residuals of injuries due to exposure to cold during service.  
The Veteran has submitted personal statements, hearing testimony, 
and private medical evidence.  The Veteran has not provided 
authorization for the VA to obtain any additional private medical 
records, nor has he indicated that such records exist, such that 
no further pursuit of medical records is warranted.

The Board is also satisfied as to substantial compliance with its 
August 2009 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 
(2008).  In that decision, the Board remanded the decision for 
the AOJ to undertake three actions.  First, the AOJ was to 
provide the Veteran an opportunity to indicate if he had received 
further treatment for his feet, and obtain any records if 
necessary.  The Veteran was notified of this opportunity in 
November 2009, and he responded by indicating that all his 
relevant treatment and medication was provided by his local VA 
treatment center in December 2009.  Once notified of these 
records, the AOJ subsequently obtained VA medical treatment 
records dating from April 2008 to February 2010.  Second, the AOJ 
was to schedule the Veteran for a VA medical examination to 
determine the nature and etiology of any residuals of injuries to 
his feet due to cold, in particular regarding any arthritis of 
his feet, including a medical opinion as to whether any such 
disorder was related to any exposure to the cold during the 
Veteran's service in Korea.  This was accomplished by a VA 
medical examination conducted in January 2010.  Finally, the AOJ 
was to readjudicate the Veteran's service connection claim, 
considering any new evidence which had been obtained, which was 
accomplished through the June 2010 SSOC.  As such, the Board's 
remand directives have been complied with.

The Board notes that when the VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion that contains only data 
and conclusions is accorded no weight).  In this instance, the 
examination report was provided by an ARNP (Advanced Practice 
Registered Nurse) and cosigned by a staff physician.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse 
practitioner, having completed medical education and training, 
thus fits squarely into the requirement of § 3.159(a)(1) as one 
competent to provide diagnoses, statements, or opinions).  
Furthermore, the VA medical examiner reviewed the history of the 
Veteran's history of presumed in-service exposure to cold, 
history of treatment and relevant complaints, and any current 
relevant disorders and their potential connection to any cold 
exposure which the Veteran may have experienced.  As such, the VA 
medical examination provided both the opinion required by the 
Board's remand, and also satisfied the obligation of the VA to 
provide a medical opinion that is adequate for rating purposes, 
such that no further development in terms of obtaining medical 
records, examinations, or opinions, is necessary.  38 U.S.C.A. § 
5103A.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of some 
in-service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
is, the statute provides a basis for determining whether a 
particular injury was incurred in service, but not a basis to 
link the injury etiologically to the current condition.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).  Service connection by way of the combat 
presumption may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of Cold Injuries 
to the Feet

The Veteran claims that he current experiences arthritis and pain 
of his feet, bilaterally, due to exposure to prolonged cold 
temperatures during service as a gunner in Korea.  See the 
Veteran's January 2007 claim, July 2010 statement, and the June 
2009 Board hearing transcript pges. 3-6.  The issues of the 
residuals of cold injuries to the left and right feet will be 
analyzed together in the following analysis, as these issues 
present similar issues of law and fact.

The first and perhaps most fundamental requirement for any 
service-connection claim is proof that the Veteran currently has 
the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In the present case, a private treatment record 
dated in December 1994 from L. Fiske, M.D., indicates that the 
Veteran was diagnosed with and treated for arthritis of the right 
foot at that time.  This record also indicates that this 
diagnosis also utilized an x-ray to confirm the diagnosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (stating that arthritis 
must be objectively confirmed by X-ray evidence).  Furthermore, 
the Veteran's various VA medical treatment records dating from 
February 2000 to March 2008, and from April 2008 to February 2010 
document ongoing treatment for arthritis, as well as pain and 
swelling in the Veteran's feet.  Finally, a VA medical 
examination conducted in January 2010 diagnosed the Veteran with 
"[a]rthrodesis mid foot" of the right foot as well as multi-
joint arthritis, a left heel spur, and a tentative diagnosis of 
"new onset peripheral neuropathy (PN) with mild symptoms" 
affecting both feet.  With a history of treatment for and in 
particular the January 2010 diagnosis, the Board concludes that 
the Veteran currently experiences arthritis affecting his right 
foot, a left heel spur and, granting the Veteran the benefit of 
the doubt required by 38 U.S.C.A. § 5107(b), peripheral 
neuropathy of both feet. 

Regarding his left foot, however, while the Veteran has 
complained of a pain in his left foot, the Board concludes that 
the Veteran is not competent to diagnose himself with arthritis 
of the left foot.  Specifically a history of pain is not 
sufficient to show arthritis of his left foot, although pain may 
be utilized as evidence of a subsequently confirmed diagnosis.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Jandreau, 492 F.3d at 1377 (footnote omitted).  In this case, 
there is no evidence that the Veteran has been diagnosed with 
arthritis, and there is also no x-ray evidence of arthritis of 
the left foot.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Furthermore, the January 2010 VA medical examination specifically 
indicated that x-ray evidence revealed that the Veteran left foot 
had a heel spur, but was otherwise normal.  As such, the Board 
concludes that the competent medical evidence of record shows 
that the Veteran does not currently experience arthritis of his 
left foot, with no competent or credible evidence to show 
otherwise.  

Therefore, regarding the Veteran's competently diagnosed 
conditions of arthritis of the right foot, left heel spur, and 
bilateral peripheral neuropathy, the determinative issue is 
whether these conditions are somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); see also, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  This is also the case if the Board were to concede, 
arguendo, current left foot arthritis.

The Veteran has alleged that his current disorders of the feet 
are due to exposure to cold, specifically, the Veteran has argued 
that he served "on the line" for "almost 14 months," including 
spending duty during the winter manning a machine gun turret 
mounted on a half-track, where he was exposed to extreme cold, 
"with no heat," for "6-7 hours per night."  See the Veteran's 
November 2007 NOD, and June 2008 VA Form 9.  The Veteran's 
contentions are consistent with his DD Form 214, which indicates 
service in Korea.  Furthermore, the Veteran has already been 
service-connected for bilateral hearing loss due to his service 
as a gunner in Korea.  See the Board decision of August 1999.  
The Board also notes that the Veteran's complete service 
treatment records (STRs) are not available.  See the National 
Personnel Records Center records request response dated February 
1992.  When STRs are lost or missing, the Court has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
case law does not, however, lower the legal standard for proving 
a claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Finally, the Board notes that 
the Veteran is competent to indicate that he was exposed to 
prolonged cold.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  Absent any evidence to the contrary, the Board 
concedes that the Veteran has provided competent and credible 
evidence that he was exposed to prolonged cold during his 
military service, and specifically during his service in Korea.  

The Veteran indicated that his feet got cold and that his feet 
hurt a "few times," but he "didn't think too much about it" 
during his service in Korea.  See the June 2009 hearing 
transcript pg. 3.  He also indicated that complaining about the 
cold was referred to as "gold-bricking," so he did not complain 
about his injuries due to the cold, nor did he receive treatment 
at that time.  Id., see also the June 2008 VA Form 9, and the 
hearing transcript pg. 6.  As noted previously, the AOJ has not 
been able to obtain the Veteran's complete STRs (see the NPRC 
response of February 1992); however, the AOJ has obtained the 
Veteran's separation examination of February 1954.  This 
examination specifically indicates that the Veteran's feet were 
"normal" at that time.  As such, without evidence of any such 
problems at the time of discharge, and no lay or medical evidence 
provided by the Veteran to indicate that such a disorder was 
chronic during service, there is no evidence of a chronic 
disorder such that service connection can be granted on the basis 
of a history of a chronic disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.

However, the Veteran has provided several statements that he has 
had continuous symptoms related to his current feet disorders 
since his service.  The Veteran has indicated that his feet hurt 
at the time of discharge and since then.  See the hearing 
transcript pg. 6.  The Veteran has also indicated that his feet 
have been affecting him "since the war."  See the Veteran's 
November 2007 NOD.  The Veteran is competent to indicate 
experiencing the residuals of injuries due to cold, as well as 
pain in his feet from his service.  See Goss v. Brown, 9 Vet. 
App. 109, 113 (1996); 38 C.F.R. § 3.159(a)(2).  Furthermore, the 
Veteran has also indicated that he was treated by the VA for 
cold-related problems after service.  See the June 2008 VA Form 
9.  He has also stated that one of his treating physicians 
indicated that the Veteran's service was "the start of my 
problems."  See the Veteran's June 2007 statement.  The Board 
acknowledges the Veteran is indeed competent to report pain after 
service and also to indicate that his physician's have indicated 
that his current disorders are related to exposure to cold during 
service.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R.§ 3.159(a)(2).  

However, the Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991). 

The Board concludes that the Veteran's statements regarding a 
history of continuity of symptomatology dating from service are, 
in and of themselves, not credible.  Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that 
personal interest may affect the credibility of the evidence, 
although it may not render the evidence not competent.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this case, the Veteran's statements regarding a history of 
continuity of symptomatology have not been internally 
inconsistent.  The Veteran has indicated a history of problems 
with his feet since service.  But he also indicated at his 
hearing that he "didn't really have much trouble," until the 
"last few years when the arthritis set in."  See the June 2009 
hearing transcript pg. 3.  Furthermore, the Veteran's memory does 
not appear to be entirely reliable, in that he also reported at 
the Board hearing that he did not have a separation examination 
from the military (see id. at pg. 3), a statement which is 
directly contradicted by the record of a separation examination 
conducted in February 1954.  

Furthermore, the Board notes that the Veteran claimed service 
connection for a skin condition and hearing loss in November 
1996, and for a hernia condition in August 1998, prior to 
submitting the current claim on appeal.  In fact, the Veteran 
pursued the claim for service connection for hearing loss via 
appeal up to the point of an August 1999 grant from the Board.  
The Veteran also provided evidence regarding his service at a DRO 
hearing in August 1997 and at a Board hearing in June 1999.  At 
no time during this process did the Veteran mention that he was 
experiencing pain in his feet due to exposure to cold during 
service, and which had been ongoing since his service, as might 
be expected if he was experiencing ongoing pain with a history 
from service at that time.  In pursuing these prior claims the 
Veteran clearly had the knowledge that at the time he could be 
service-connected for disabilities incurred as a result of his 
military service, yet he never indicated that he had a history of 
a disorder affecting his feet dating from his service.  While the 
Board does not doubt the sincerity of the Veteran's current 
belief that his symptoms of various foot disorders have been 
present since his years in service, the evidence contains certain 
inconsistencies and contradictions that diminish the reliability 
of the Veteran's current recollections.  As such, the Board 
concludes that the Veteran's statements in this regard are not 
credible to the extent that he reports a history of continuity of 
symptomatology regarding his current disorders of the feet dating 
from his military service.

Finally, the Veteran's statements of a history of continuous 
symptoms from service to the present are contradicted by the 
medical evidence of record.  The Veteran's lay assertions 
regarding a post-service history of continuous pain in his feet 
due to disorders are inconsistent with the objective findings of 
his separation examination, which specifically indicated that the 
Veteran's feet were normal at the time of separation.  
Furthermore, the Veteran was provided with a VA medical 
examination in March 1997, which thoroughly reviewed the 
Veteran's musculoskeletal and nervous system, but did not note 
any history of disorders for his feet dating from service, or any 
residuals of injuries to his feet due to cold exposure.  The 
Board notes again that lay statements found in medical records 
when medical treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and treatment 
and are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  Finally, the VA medical examiner in January 
2010 reviewed the Veteran's history, and concluded that he had 
not experienced any history of the symptoms of the residuals of 
cold weather injuries.  This is given particular weight in that 
the VA medical examiner is qualified to indicate whether symptoms 
described by the Veteran, such as occasional pain in the feet, 
match the symptoms of residuals of exposure to the cold.  
38 C.F.R. § 3.159(a)(1).  The Board cannot determine that lay 
evidence lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-
37.  The Board may, however, in the present case consider a lack 
of contemporaneous medical evidence as one factor in determining 
the credibility of lay evidence.  Id. at 1337.  In this case 
however, it is not the absence of evidence over the years since 
the Veteran's discharge, but the evidence against a history of 
continuous symptoms since service that the Board finds 
persuasive.  Therefore, overall, in-service and post-service 
medical and lay evidence of record does not demonstrate 
continuity of any in-service symptomatology.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 496-97.

Moreover, a competent medical opinion of record provides evidence 
against a finding of a nexus between the Veteran's current 
disorders of the feet and his period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The medical examiner in January 2010, who is an 
uninterested observer in the Veteran's case, concluded that the 
Veteran's current foot disorders are "less likely as not" 
caused by or a result of his military service, or to any 
"exposure to cold that he may have sustained."  The examiner 
reached this conclusion because the Veteran denied any specific 
"symptoms or treatments for cold exposure injury while in the 
service or decades thereafter."  The examiner indicated that the 
Veteran's arthritis is most likely "age-related... and/or familial 
component."  Furthermore, the examiner indicated that a "[c]old 
exposure injury would not wait 60 years to incur [peripheral 
neuropathy]."  The examiner also noted that the Veteran's feet 
had been "nonsymptomatic for almost 50 years."  The Veteran's 
peripheral neuropathy was indicated as being most likely due to 
"[r]adiation therapy treatment for prostate cancer and advanced 
age."  This opinion was provided by a qualified examiner, 
involved a thorough review of the Veteran's current 
symptomatology and the history thereof, as well as possible 
intercurrent causes, and thoroughly addressed the Veteran's 
contentions, with a rationale provided to support the examiner's 
conclusions.  As such, the Veteran's disorders of the feet do not 
show a history of continuity of symptomatology from service and 
the weight of the medical evidence indicates that any current 
disorder was not caused by any in-service exposure to cold. 

Finally, post-service, since there is no objective indication of 
arthritis affecting the Veteran's feet within one year after 
service (the first such evidence as noted previously coming from 
a December 1994 private treatment record), the Veteran is not 
entitled to application of the presumptive provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
the residuals of cold exposure to his feet, bilaterally.  It 
follows that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The claims 
for service connection for the residuals of exposure to cold of 
the left and right feet are denied.




ORDER

Service connection for residuals of exposure to the cold, to 
include arthritis of the right foot, is denied.

Service connection for the residuals of exposure to the cold, to 
include arthritis of the left foot, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


